CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the quarterly Report of Xzeres Wind Corp (the “Company”) on Form 10-Q for the quarter ended November 30, 2010 filed with the Securities and Exchange Commission (the “Report”), We,Frank Greco and Steven Shum, Chief Executive Officer and Chief Financial Officer, respectively, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. By: /s/ Frank Greco Name: Frank Greco Title: Principal Executive Officer and Director Date: January 14, 201 By: /s/ Steven Shum Name: Steven Shum Title:
